DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle identification device”, “occupancy rate calculation device”, “driving impossibility determination device”, and “report message generation unit” in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and Although exemplary embodiment is described as using a plurality of units to perform the exemplary process, it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor and is specifically programmed to execute the processes described herein.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "a driving state for each node selection included" in the claim element.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data of constraints in the environment around a subject vehicle and measuring the influence of said constraints.
	Claims 1, 10, and 14 recite a method and vehicle for gathering data related to vehicles stopped relative to a subject vehicle on the shoulder of a road. This is a generic mental process towards an abstract idea of a mental process for gathering road data.
	The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of generating data related to a vehicles plan of motion. This judicial exception is not integrated into a practical application because the independent claim is directed to an abstract idea with additional generic elements, one or more “report message generation unit”. Accordingly, these additional elements do not integrate the abstract idea of data collection into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a “computing device, cannot provide an inventive concept. Thus, the claim is not patent eligible. 
	Claims 2-11, 16-17, and 19-20 recite a method and vehicle to specifically generate data associated with the vehicles along the shoulder of a road in the environment of a subject vehicle. These claims when given broadest reasonable interpretation are merely methods for data collection and analyzing, and does not contain additional elements that transform the abstract 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GORDON et al. U.S. Pub. No. 2017/0168502 (“GORDON”) in view of Aoki et al. U.S. Pub. No. 2020/0231151 (“Aoki”).
Regarding claim 1 as best understood, GORDON discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network, the method comprising:
identifying, by a controller, at least one vehicle stopped on a shoulder of a road by analyzing an image captured by a camera while the vehicle is being driven; (see at least [¶ 0093] For example, assume that LIDAR 333 detects the compromised vehicle 204 on the shoulder 212, microphone 331 detects the sounds of injured persons coming from compromised vehicle 204, camera 321 photographs the compromised vehicle 204 on its side, and chemical sensor 327 detects gasoline leaking from compromised vehicle 204. These mutually supportive sensor readings result in a very high confidence level L that compromised vehicle 204 has in fact been involved in a mishap.)
determining, by the controller, the at least vehicle to be reported as being stopped on the shoulder of the road among the identified vehicles stopped on the shoulder of the road; and (see at least [¶ 0093] As depicted in FIG. 2, compromised vehicle 204 has run off the roadway 206, is off the shoulder 212, and is at an unnatural angle relative to roadway 208. Compromised vehicle 204 may be in the position shown in FIG. 2 as a result of a single vehicle mishap or a multi-vehicle mishap, or from the compromised vehicle 204 simply going out of control due to road conditions (e.g., ice on the road) or from driver incompetence.)
GORDON fails to explicitly disclose a road-shoulder stop report message corresponding to the determined at least one vehicle to be reported as being stopped on the shoulder of the road, and transmitting the road-shoulder stop report message to the server. However, Aoki teaches the method for generating by the controller, a road-shoulder stop report message corresponding to the determined at least one vehicle to be reported as being stopped on the shoulder of the road, and transmitting the road-shoulder stop report message to the server (see at least [¶ 0026] The map information 222 and the road information 223 may be stored in a database configured to be physically separated from the navigation device 220 or may also be stored in a server from which the stored information is readable via a communication device 30 (or a communication device provided in the onboard apparatus 200).)
Thus, GORDON discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Aoki teaches generating a road-shoulder stop report message 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GORDON and incorporate the teachings of Aoki by generating a road-shoulder stop report message corresponding to the determined at least one vehicle to be reported as being stopped on the shoulder of the road, and transmitting the road-shoulder stop report message to the server. Doing so allows for effective communication of the road shoulder message.

Regarding claim 7 as best understood, GORDON discloses the method of claim 1, wherein based on the road-shoulder stop report message collected from a different vehicle, the server is configured to monitor a driving state change for each node section  included in an initial route found to correspond to the at least one vehicle, and (see at least [¶ 0098] In one embodiment of the present invention, the first SDV 202 sends a report of the vehicular mishap to other SDVs within a predefined distance of the vehicular mishap. For example, assume that SDV 210 (one of other SDVS) is traveling behind SDV 202 (first SDV) in FIG. 2...)
based on an outcome of the monitoring, the server is configured to determine whether to re-search for a route for the at least one vehicle (see at least [¶ 0098] that SDV 202 detects compromised vehicle 204. SDV 202 will transmit a signal describing the state and location of compromised vehicle 204 to the other SDVs, thus allowing them to be prepared to take evasive maneuvers, take another route, etc.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki as applied to claim 1 above, and further in view of Nishira et al. U.S. Patent No. 7,418,372 (“Nishira”).
Regarding claim 2 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose the method to detect the vehicle stopped using an image capturing device.
However, Nishira teaches the method of claim 1, wherein the identifying of the vehicles stopped on the shoulder of the road includes:
detecting, by the controller, the at least one vehicle stopped on a left or right shoulder of the road by analyzing an image captured by a front camera and calculating a first coordinate point representing a position of the detected vehicle; calculating, by the controller, a second coordinate point representing a position of the detected vehicle by analyzing an image captured by a rear camera; and (see at least [¶ 0050] In the rear monitor sensor 4 and the front monitor sensor 6, as a result of peripheral vehicles being identified by the rear monitor camera 4A and the front monitor camera 6A, and the relative positions of the identified peripheral vehicles being tracked, the advancing direction of each peripheral vehicle can be identified.)
determining, by the controller, the at least one vehicle to be stopped on the shoulder of the road by comparing the first coordinate point and the second coordinate point (see at least [¶ 0050] In addition, a traveling lane (that is, the own lane) of the own vehicle can be identified using a method such as white line detection, described hereafter, and a following vehicle and a side vehicle can be distinguished by a relationship between the peripheral vehicle and the traffic lane, such whether each peripheral vehicle is a following vehicle (such as the rear vehicle shown in FIG. 2) traveling in the own lane, a side vehicle (such as the rear vehicle β shown in FIG. 2) traveling in an adjacent lane on a road-shoulder side, and the like. Distinguishing information of the peripheral vehicles identified by the rear monitor sensor 4 and the front monitor sensor 6 in this way, distance information, and speed information are outputted to the evacuation control unit 18.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Nishira teaches the method to detect the vehicle stopped using an image capturing device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Nishira to detect the vehicle stopped using an image capturing device. Doing so allows for environmental imaging and object detection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki and Nishira as applied to claim 2 above, and further in view of Stein et al. U.S. Patent No. 10,872,431 (“Stein”).
Regarding claim 3 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose the method to determine when the first coordinate point and the second coordinate point match each 
However, Stein teaches the method of claim 2, wherein the determining of the at least one vehicle stopped on the shoulder of the road by comparing the first coordinate point and the second coordinate point includes: determining, by the controller, the detected vehicle to be the vehicle stopped on the shoulder of the road, when the first coordinate point and the second coordinate point match each other; and determining the detected vehicle to be traveling on the shoulder of the road, when the first coordinate point and the second coordinate point do not match each other (see at least [claim 1] A system for determining a location of a horizon, comprising: at least one processor configured to: receive, from an image capturing device mounted on a moving vehicle, a plurality of images depicting the horizon; determine a first location of the horizon in a first image of the plurality of images based on a first representation of the horizon in the first image; detect a change in a position of the moving vehicle, wherein the change in position comprises a change in a pitch of the vehicle and wherein the change in position is determined at least based on: detecting a road lane based on an analysis of one or more of the plurality of images; determining a vanishing point of the road lane; and detecting relative motion of the vanishing point; and determine a second horizon location of the horizon in a second image of the plurality of images, wherein the second location of the horizon is determined relative to the first location of the horizon based on the detected change.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Stein teaches the method to determine when the first coordinate point and the second coordinate point match each other; and determining the detected 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Stein to determine when the first coordinate point and the second coordinate point match each other; and determining the detected vehicle to be traveling on the shoulder of the road, when the first coordinate point and the second coordinate point do not match each other. Doing so allows for environmental imaging and object detection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki, Nishira, and Stein as applied to claim 3 above, and further in view of UEDA et al. U.S. Pub. No 2016/0257342 (“UEDA”) and Manor et al. U.S. Pub. No. 2007/0257819 (“Manor”).
Regarding claim 4 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose an occupancy rate of one vehicle on the shoulder.
However, UEDA teaches calculating, by the controller, an occupancy rate at which the at least one vehicle determined to be stopped on the shoulder of the road occupies an outermost lane; and (see at least [¶ 0047] Further, the front situation detector 22 detects a range of on-road obstacles (i.e., an on-road obstacle occupancy range), for example, a parked vehicle on a road shoulder etc., relative to the position of the own vehicle and an on-coming vehicle, based on the position of the traffic lane boundary detected by the front camera 8, and the relative position/speed of the obstacle detected by the radar 9.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. UEDA teaches an occupancy rate of one vehicle on the shoulder.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of UEDA to include an occupancy rate value of one vehicle on the shoulder. Doing so allows for the accurate determination of a vehicle occupancy on the road shoulder.
Furthermore, GORDON fails to disclose to determine the vehicle to be reported as being stopped on the shoulder by comparing the rate to a threshold. However, Manor teaches determining, by the controller, the at least one vehicle to be reported as being stopped on the shoulder of the road by comparing the calculated occupancy rate and a predetermined reference value (see at least [¶ 0041] Processor 118 continually monitors the radar-based vehicle data using triggering algorithms. Examples of such algorithms would include the measurement of parameters indicating congestion, which congestion may indicate the presence of an accident. Three parameters indicative of congestion are: (1) the average speed over a number of lanes remaining lower then a predetermined threshold for predefined minimum period of time; (2) lane occupancy being higher then a predetermined threshold for a predefined minimum period of time; and, (3) a large difference between speeds or occupancy of one lane compared to an adjacent lane moving in the same direction.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Manor to determine the vehicle to be reported as being stopped on the shoulder by comparing the rate to a threshold. Doing so allows for the accurate determination of a vehicle occupancy on the road shoulder.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki, Nishira, Stein, and Manor as applied to claim 4 above, and further in view of Kim et al. U.S. Pub. No. 2018/0050692 (“Kim”) and Manor et al. U.S. Pub. No. 2007/0257819 (“Manor”).
Regarding claim 5 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose an occupancy rate of one vehicle on the shoulder to be above a value to determine if a vehicle stopped on the shoulder.
However, Kim teaches determining, by the controller, a corresponding vehicle stopped on the shoulder of the road to be the at least one vehicle to be reported as being stopped on the shoulder of the road, when the calculated occupancy rate is greater than or equal to the reference value; and (see at least [¶ 0048] The orthogonal co-pilot system 52 also includes an obstacle avoidance verification module 60. The obstacle avoidance verification module 60 is provided to verify that the host vehicle maintains a desired distance from any detected obstacles, such as other vehicles and/or roadside objects.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Kim teaches an occupancy rate of one vehicle on the shoulder to be above a value to determine if a vehicle stopped on the shoulder.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Kim wherein an occupancy rate of one vehicle on the shoulder to be above a value to determine if a vehicle stopped on the shoulder. Doing so allows for the determination of a stopped vehicle.
Furthermore, GORDON fails to explicitly disclose the driving impossibility determination device is configured to exclude the corresponding vehicle from being reported as being stopped on the shoulder of the road when the occupancy rate is less than the reference value. Manor teaches excluding, by the controller, the corresponding vehicle stopped on the shoulder of the road from the at least one vehicle to be reported as being stopped on the shoulder of the road, when the calculated occupancy rate is less than the reference value (see at least [¶ 0041] Processor 118 continually monitors the radar-based vehicle data using triggering algorithms. Examples of such algorithms would include the measurement of parameters indicating congestion, which congestion may indicate the presence of an accident. Three parameters indicative of congestion are: (1) the average speed over a number of lanes remaining lower then a predetermined threshold for predefined minimum period of time; (2) lane occupancy being higher than a predetermined threshold for a predefined minimum period of time; and, (3) a large difference between speeds or occupancy of one lane compared to an adjacent lane moving in the same direction.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Manor teaches an occupancy rate of one vehicle on the shoulder to be below a value to determine if a vehicle stopped on the shoulder.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Manor wherein an occupancy rate of one vehicle on the shoulder to be below a value to determine if a vehicle stopped on the shoulder. Doing so allows for the determination of a stopped vehicle.

Regarding claim 6 as best understood, GORDON discloses the method of claim 5, wherein the road-shoulder stop report message includes at least one of the group consisting of information regarding time when stop is identified, road information, lane information, and  position information that corresponds to the determined vehicle to be reported as 	being stopped on the shoulder of the road (see at least [¶ 0109] The mPOV composite report includes information about a location, speed, heading, and movement of the second vehicle before and after the vehicular mishap.)	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki as applied to claim 7 above, and further in view of Xiang et al. U.S. Pub. No. 2020/00208998 (“Xiang”).
Regarding claim 8 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more.
However, Xiang teaches the method of claim 7, wherein the server is configured to determine that re-search for a route for the at least one vehicle is required, in response to determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more (see at least [TABLE 1] Strategy vs Alternative Route Advance Generation: 1. No advance generation of alternative routes (alternative routes generated in response to detected exception event) 2. Generate alternative routes for each node of initial route 3. Generate alternative routes for each node of initial route and n-tiers of alternative routes 4. Generate alternative routes for each node of initial route associated with a threshold probability of an exception event 5. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold probability of an exception event 6. Generate alternative routes for each node of initial route associated with a threshold weight 7. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold weight 8. Determine whether alternative route is to be generated for a given node of initial route based on associated weight and probability of exception event 9. Determine whether alternative route is to be generated for a given node of initial route and n-tiers of alternative routes based on associated weight and probability of exception event.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Xiang teaches determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Xiang for determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more. Doing so allows for safe and efficient route generation for the subject vehicle.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Aoki and Xiang as applied to claim 8 above, and further in view of Tsukamoto et al. U.S. Patent No. 7,440,840 (“Tsukamoto”) and Simon et al. U.S. Pub. No. 2006/0111822 (“Simon”).
Regarding claim 9 as best understood, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose to monitor a driving state change for each corresponding node section using a road-shoulder stop report message collected from the different vehicle.
However, Tsukamoto teaches the server to monitor a driving state change for each corresponding node section using a road-shoulder stop report message collected from the different vehicle (see at least [claim 18] An ecological driving system in a vehicle, the ecological driving system comprising: a state detecting unit configured to individually detect states including a first state and a second stated based on at least one of (i) a vehicle speed, (ii) an acceleration, and (iii) an opening of an accelerator, the first state being an idling state where an engine of the vehicle idles, the second state being a void acceleration state where the accelerator is opened with the vehicle speed not increased; a computing unit configured to individually accumulate the detected states in terms of points to thereby compute accumulation values; and a reporting unit configured to report the computed accumulation values.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Tsukamoto teaches fails to monitor a driving state change for each corresponding node section using a road-shoulder stop report message collected from the different vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Tsukamoto for monitoring a driving state change for each 
Furthermore, GORDON fails to explicitly disclose a predetermined driving time radius at the current position of the at least one vehicle. However, Simon teaches a predetermined driving time radius at the current position of the at least one vehicle (see at least [¶ 0011] From block 108, control proceeds to block 110, where a determination is made (for example, by the control center) whether an operator identification was received by the monitoring system within a time interval of detected movement, detected activation of the vehicle, or other detected tampering or action to the vehicle. The time interval can include a predetermined time radius extending before and after the detection, can be a time interval prior to the detection, and/or can be a time interval following detection of the movement, activation or tampering.) 
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Simon teaches a predetermined driving time radius at the current position of the at least one vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Simon for a predetermined driving time radius at the current position of the at least one vehicle. Doing so allows for communication of environment information to the subject vehicle.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Lim et al. U.S. Patent No. 10,535,256 (“Lim”) and Linder et al. U.S. Pub. No. 2017/0309172 (“Linder”).
Regarding claim 10 as best understood, GORDON discloses a method for searching for a route using road-shoulder parking state information in a server operating in conjunction with a vehicle via a wireless communication network, the method comprising: monitoring, by the server, a driving state change for each node section included in the initial route, based on the road-shoulder information report message; (see at least [¶ 0098]  In one embodiment of the present invention, the first SDV 202 sends a report of the vehicular mishap to other SDVs within a predefined distance of the vehicular mishap. For example, assume that SDV 210 (one of other SDVS) is traveling behind SDV 202 (first SDV) in FIG. 2...)
GORDON fails to explicitly disclose searching for an initial route to a user defined destination. However, Lim teaches the method for:
searching, by the server, for an initial route to a destination set by a user, based on collected road- shoulder stop information and transmitting the found initial route to the vehicle; (see at least [col. 6, line 35-54] In a particular embodiment, a method of providing a user with a roadway route to a destination that meets a user defined criteria includes providing a database of traffic delay probability distributions over at least one road segment obtained from at least one of historic traffic delay information and real-time information. The method further includes using the traffic delay probability distributions together with probe-driven parametric optimization for determining at least one route to the destination that meets the user defined criteria, wherein the probe-driven parametric optimization includes defining one or more probe points in a search space of possible routes...
re-searching, by the server, for a route from a current position of the vehicle to the destination, based on an outcome of the monitoring; and transmitting, by the server, to the vehicle, the route detected again (see at least [col. 6, line 35-54] In a particular embodiment, a method of providing a user with a roadway route to a destination that meets a user defined criteria includes providing a database of traffic delay probability distributions over at least one road segment obtained from at least one of historic traffic delay information and real-time information. The method further includes using the traffic delay probability distributions together with probe-driven parametric optimization for determining at least one route to the destination that meets the user defined criteria, wherein the probe-driven parametric optimization includes defining one or more probe points in a search space of possible routes...)
Thus, GORDON discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Lim teaches searching for an initial route to a user defined destination.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Lim in order to search for an initial route to a user defined destination.
Furthermore, GORDON fails to explicitly disclose receiving, by the server, at least one road-shoulder information report message corresponding to the initial route from a different vehicle while traveling toward the destination. However, Linder teaches receiving, by the server, at least one road-shoulder information report message corresponding to the initial route from a different vehicle while traveling toward the destination; (see at least [¶ 0076] Using input from the driver or other passenger in the vehicle such as a starting point and/or a destination point, mobile device 122 may request and receive navigation information specifying road elements, maneuvers, and a route from the starting point to the destination point via network 127. Mobile device 122 may receive roadway graph information via network 127. Mobile device 122 additionally receive current traffic information from sources other than node-centric navigation optimizer 121 via network 127.)
Thus, GORDON discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Linder teaches receiving at least one road-shoulder information report message corresponding to the initial route from a different vehicle while traveling toward the destination.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Linder in order to receive at least one road-shoulder information report message corresponding to the initial route from a different vehicle while traveling toward the destination. Doing so allows for the conveying of accurate environment messaging relating to the vehicle route.

Regarding claim 11 as best understood, GORDON discloses the method of claim 10, wherein the road-shoulder stop report message includes at least one of the group consisting of information regarding time when stop is identified, road information, lane information, or position information that corresponds to a corresponding vehicle stopped on a shoulder of a road The mPOV composite report includes information about a location, speed, heading, and movement of the second vehicle before and after the vehicular mishap.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Lim and Linder as applied to claim 11 above, and further in view of Xiang.
Regarding claim 12 as best understood, GORDON in view of Lim and Linder discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more.
However, Xiang teaches the method of claim 11, wherein the server is configured to determine that re-search for a route for the vehicle is required, in response to determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at the destination that is calculated again based on the driving state change is changed at a predetermined ratio or more (see at least [TABLE 1] Strategy vs Alternative Route Advance Generation: 1. No advance generation of alternative routes (alternative routes generated in response to detected exception event) 2. Generate alternative routes for each node of initial route 3. Generate alternative routes for each node of initial route and n-tiers of alternative routes 4. Generate alternative routes for each node of initial route associated with a threshold probability of an exception event 5. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold probability of an exception event 6. Generate alternative routes for each node of initial route associated with a threshold weight 7. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold weight 8. Determine whether alternative route is to be generated for a given node of initial route based on associated weight and probability of exception event 9. Determine whether alternative route is to be generated for a given node of initial route and n-tiers of alternative routes based on associated weight and probability of exception event.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Xiang teaches determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Xiang for determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more. Doing so allows for safe and efficient route generation for the subject vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of Lim, Linder, and Xiang as applied to claim 12 above, and further in view of Tsukamoto and Simon.
Regarding claim 13 as best understood, GORDON in view of Aoki discloses a server for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose to monitor a driving state change for each corresponding node section using a road-shoulder stop report message collected from the different vehicle.
However, Tsukamoto teaches the server to monitor the driving state change for each corresponding node section, based on the road-shoulder stop report message collected from the different vehicle (see at least [claim 18] An ecological driving system in a vehicle, the ecological driving system comprising: a state detecting unit configured to individually detect states including a first state and a second stated based on at least one of (i) a vehicle speed, (ii) an acceleration, and (iii) an opening of an accelerator, the first state being an idling state where an engine of the vehicle idles, the second state being a void acceleration state where the accelerator is opened with the vehicle speed not increased; a computing unit configured to individually accumulate the detected states in terms of points to thereby compute accumulation values; and a reporting unit configured to report the computed accumulation values.)
Thus, GORDON in view of Aoki discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Tsukamoto teaches fails to monitor a driving state change for each corresponding node section using a road-shoulder stop report message collected from the different vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Tsukamoto for monitoring a driving state change for each 
Furthermore, GORDON to explicitly disclose a predetermined driving time radius at the current position of the at least one vehicle. However, Simon teaches a predetermined driving time radius at the current position of the vehicle (see at least [¶ 0011] From block 108, control proceeds to block 110, where a determination is made (for example, by the control center) whether an operator identification was received by the monitoring system within a time interval of detected movement, detected activation of the vehicle, or other detected tampering or action to the vehicle. The time interval can include a predetermined time radius extending before and after the detection, can be a time interval prior to the detection, and/or can be a time interval following detection of the movement, activation or tampering.) 
Thus, GORDON in view of Aoki discloses a server for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Simon teaches a predetermined driving time radius at the current position of the at least one vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Simon for a predetermined driving time radius at the current position of the at least one vehicle. Doing so allows for communication of environment information to the subject vehicle.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of UEDA and Manor.
Regarding claim 14 as best understood, GORDON discloses a vehicle, comprising:
a camera configured to capture an image around the vehicle; (see at least [¶ 0031] The SDV may also use motion sensing (or image processing) sensors to determine if the there is any movement in the other vehicle (which is useful information to be reported to authorities).)
a vehicle identification device configured to identify at least one vehicle stopped on a shoulder of a road by analyzing an image captured by the camera while the vehicle is being driven; (see at least [ABSTRACT] A self-driving vehicle (SDV) ameliorates a vehicular mishap incurred by a second vehicle. At least one sensor on a first SDV detects a second vehicle that has been involved in a vehicular mishap.)
a report message generation unit configured to generate a road-shoulder stop report message corresponding to the determined at least one vehicle to be reported as being stopped on the shoulder of the road; and (see at least [¶ 0030] The amelioration action may include reporting the mishap to authorities, taking a photo, recording audio or video associated with of the mishap (useful for the investigative authorities), etc.) 
a wireless communication device configured to transmit the road-shoulder stop report message to a server via a wireless communication network (see at least [¶ 0015] Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, Switches, gateway computers and/or edge servers.)
GORDON fails to explicitly disclose an occupancy rate of one vehicle on the shoulder. However, UEDA teaches the vehicle to include a road-shoulder occupancy rate calculation device configured to calculate an occupancy rate at which the identified vehicle stopped on the shoulder of the road occupies an outermost lane; (see at least [¶ 0047] Further, the front situation detector 22 detects a range of on-road obstacles (i.e., an on-road obstacle occupancy range), for example, a parked vehicle on a road shoulder etc., relative to the position of the own vehicle and an on-coming vehicle, based on the position of the traffic lane boundary detected by the front camera 8, and the relative position/speed of the obstacle detected by the radar 9.)
Thus, GORDON discloses a vehicle capable of searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. UEDA teaches an occupancy rate of one vehicle on the shoulder.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of UEDA to include an occupancy rate value of one vehicle on the shoulder. Doing so allows for the accurate determination of a vehicle occupancy on the road shoulder.
Furthermore, GORDON fails to explicitly disclose to determine the vehicle to be reported as being stopped on the shoulder by comparing the rate to a threshold. However, Manor teaches the vehicle to include a driving impossibility determination device configured to determine the at least one vehicle to be reported as being stopped on the shoulder of the road, based on the calculated occupancy rate; (see at least [¶ 0041] Processor 118 continually monitors the radar-based vehicle data using triggering algorithms. Examples of such algorithms would include the measurement of parameters indicating congestion, which congestion may indicate the presence of an accident. Three parameters indicative of congestion are: (1) the average speed over a number of lanes remaining lower then a predetermined threshold for predefined minimum period of time; (2) lane occupancy being higher then a predetermined threshold for a predefined minimum period of time; and, (3) a large difference between speeds or occupancy of one lane compared to an adjacent lane moving in the same direction.)
Thus, GORDON discloses a vehicle capable of searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Manor teaches to determine the vehicle to be reported as being stopped on the shoulder by comparing the rate to a threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Manor to determine the vehicle to be reported as being stopped on the shoulder by comparing the rate to a threshold. Doing so allows for the accurate determination of a vehicle occupancy on the road shoulder.

Regarding claim 19 as best understood, GORDON discloses the vehicle of claim 14, wherein based on the road-shoulder stop report message collected from a different vehicle, the server is configured to monitor a driving state change for each node section included in an initial route found to correspond to the at least one vehicle, and based on an outcome of the monitoring, the server is configured to determine whether to re-search for a route for the at least one vehicle (see at least [¶ 0098] that SDV 202 detects compromised vehicle 204. SDV 202 will transmit a signal describing the state and location of compromised vehicle 204 to the other SDVs, thus allowing them to be prepared to take evasive maneuvers, take another route, etc.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of UEDA and Manor as applied to claim 14 above, and further in view of Nishira.
Regarding claim 15 as best understood, GORDON in view of UEDA and Manor discloses a vehicle for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose the vehicle to detect the vehicle stopped using an image capturing device.
However, Nishira teaches the vehicle of claim 14, wherein the camera includes a front camera and a rear camera, and wherein the vehicle identification device includes: 
a device configured to detect the at least one vehicle stopped on a left or right shoulder of the road by analyzing an image captured by the front camera and calculate a first coordinate point representing a position of the detected at least one vehicle; (see at least [¶ 0050] In the rear monitor sensor 4 and the front monitor sensor 6, as a result of peripheral vehicles being identified by the rear monitor camera 4A and the front monitor camera 6A, and the relative positions of the identified peripheral vehicles being tracked, the advancing direction of each peripheral vehicle can be identified.)
a device configured to calculate a second coordinate point representing a position of the detected at least one vehicle by analyzing an image captured by the rear camera; and a device configured to determine a vehicle stopped on the shoulder of the road by comparing the first coordinate point and the second coordinate point (see at least [¶ 0050] In the rear monitor sensor 4 and the front monitor sensor 6, as a result of peripheral vehicles being identified by the rear monitor camera 4A and the front monitor camera 6A, and the relative positions of the identified peripheral vehicles being tracked, the advancing direction of each peripheral vehicle can be identified.)
Thus, GORDON in view of UEDA and Manor discloses a vehicle for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Nishira teaches the vehicle to detect the vehicle stopped using an image capturing device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Nishira to detect the vehicle stopped using an image capturing device. Doing so allows for environmental imaging and object detection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of UEDA, Manor and Nishira as applied to claim 16 above, and further in view of Stein et al. U.S. Patent No. 10,872,431 (“Stein”).
Regarding claim 16 as best understood, GORDON in view of UEDA, Manor and Nishira discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose the method to determine when the first coordinate point and the second coordinate point match each other; and determining the detected vehicle to be traveling on the shoulder of the road, when the first coordinate point and the second coordinate point do not match each other.
A system for determining a location of a horizon, comprising: at least one processor configured to: receive, from an image capturing device mounted on a moving vehicle, a plurality of images depicting the horizon; determine a first location of the horizon in a first image of the plurality of images based on a first representation of the horizon in the first image; detect a change in a position of the moving vehicle, wherein the change in position comprises a change in a pitch of the vehicle and wherein the change in position is determined at least based on: detecting a road lane based on an analysis of one or more of the plurality of images; determining a vanishing point of the road lane; and detecting relative motion of the vanishing point; and determine a second horizon location of the horizon in a second image of the plurality of images, wherein the second location of the horizon is determined relative to the first location of the horizon based on the detected change.)
Thus, GORDON in view of UEDA, Manor and Nishira discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. Stein teaches the method to determine when the first coordinate point and the second coordinate point match each other; and determining the detected vehicle to be traveling on the shoulder of the road, when the first coordinate point and the second coordinate point do not match each other.
.

Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of UEDA and Manor as applied to claim 16 above, and further in view of Kim.
Regarding claim 17 as best understood, GORDON in view of UEDA and Manor discloses a vehicle capable of searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON fails to disclose an occupancy rate of one vehicle on the shoulder to be above a value to determine if a vehicle stopped on the shoulder.
However, Kim teaches the vehicle of claim 16, wherein the driving impossibility determination device is configured to determine the corresponding vehicle to be reported as being stopped on the shoulder of the road, when the occupancy rate calculated to correspond to the at least one vehicle determined to be stopped on the shoulder of the road is greater than or equal to a predetermined reference value, and (see at least [¶ 0048] The orthogonal co-pilot system 52 also includes an obstacle avoidance verification module 60. The obstacle avoidance verification module 60 is provided to verify that the host vehicle maintains a desired distance from any detected obstacles, such as other vehicles and/or roadside objects.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Kim wherein an occupancy rate of one vehicle on the shoulder to be above a value to determine if a vehicle stopped on the shoulder. Doing so allows for the determination of a stopped vehicle.
Furthermore, GORDON fails to explicitly disclose the driving impossibility determination device is configured to exclude the corresponding vehicle from being reported as being stopped on the shoulder of the road when the occupancy rate is less than the reference value. However, Manor teaches the driving impossibility determination device is configured to exclude the corresponding vehicle from being reported as being stopped on the shoulder of the road when the occupancy rate is less than the reference value (see at least [¶ 0041] Processor 118 continually monitors the radar-based vehicle data using triggering algorithms. Examples of such algorithms would include the measurement of parameters indicating congestion, which congestion may indicate the presence of an accident. Three parameters indicative of congestion are: (1) the average speed over a number of lanes remaining lower then a predetermined threshold for predefined minimum period of time; (2) lane occupancy being higher than a predetermined threshold for a predefined minimum period of time; and, (3) a large difference between speeds or occupancy of one lane compared to an adjacent lane moving in the same direction.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Manor wherein an occupancy rate of one vehicle on the shoulder to be below a value to determine if a vehicle stopped on the shoulder. Doing so allows for the determination of a stopped vehicle.

Regarding claim 18 as best understood, GORDON discloses the vehicle of claim 17, wherein the road-shoulder stop report message includes at least one of the group consisting of information regarding time when stop is identified, road information, lane information, or position information that corresponds to the determined vehicle to be reported as being stopped on the shoulder of the road (see at least [¶ 0109] The mPOV composite report includes information about a location, speed, heading, and movement of the second vehicle before and after the vehicular mishap.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GORDON in view of UEDA and Manor as applied to claim 19 above, and further in view of Xiang.
Regarding claim 20 as best understood, GORDON in view of UEDA and Manor discloses a method for searching for a route using road-shoulder parking state information in a vehicle operating in conjunction with a server via a wireless communication network. GORDON 
However, Xiang teaches the vehicle of claim 19, wherein the server is configured to determine that re-search for a route for the vehicle is required, in response to determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more (see at least [TABLE 1] Strategy vs Alternative Route Advance Generation: 1. No advance generation of alternative routes (alternative routes generated in response to detected exception event) 2. Generate alternative routes for each node of initial route 3. Generate alternative routes for each node of initial route and n-tiers of alternative routes 4. Generate alternative routes for each node of initial route associated with a threshold probability of an exception event 5. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold probability of an exception event 6. Generate alternative routes for each node of initial route associated with a threshold weight 7. Generate alternative routes for each node of initial route and n-tiers of alternative routes with a threshold weight 8. Determine whether alternative route is to be generated for a given node of initial route based on associated weight and probability of exception event 9. Determine whether alternative route is to be generated for a given node of initial route and n-tiers of alternative routes based on associated weight and probability of exception event.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GORDON and incorporate the teachings of Xiang for determining that a driving impossibility ratio of the node sections included in the initial route exceeds a predetermined threshold value, or estimated time of arrival at a destination that is calculated again based on the driving state change is changed at a predetermined ratio or more. Doing so allows for safe and efficient route generation for the subject vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668